            Case 1:19-cv-00408-TNM Document 21 Filed 05/07/19 Page 1 of 2


                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


CENTER FOR BIOLOGICAL DIVERSITY;
DEFENDERS OF WILDLIFE; ANIMAL LEGAL
DEFENSE FUND,
                                                              Civil Action No. 1:19-cv-00408 (TNM)
                               Plaintiffs,

       v.

DONALD J. TRUMP, in his official capacity as
President of the United States of America; PATRICK
M. SHANAHAN, in his official capacity as Acting
Secretary of Defense; LIEUTENANT GENERAL
TODD T. SEMONITE, in his official capacity as
Commander and Chief of Engineers, U.S. Army Corps
of Engineers; KEVIN McALEENAN, in his official
capacity as Acting Homeland Security Secretary;
DAVID BERNHARDT, in his official capacity as
Secretary of the Interior,
                               Defendants.


                     UNOPPOSED MOTION FOR PAGE EXTENSION
       Defendants respectfully request a 10-page enlargement of the page limitation with respect to

Defendants’ motion to dismiss Plaintiffs’ amended complaint. In accordance with Local Rule 7(m),

counsel for the parties have conferred, and Plaintiffs consent to this request. If Defendants’ extension

is granted, the parties agree Plaintiffs should receive a similar 10-page extension for the memorandum

in opposition to Defendants’ motion to dismiss. In support of this motion, Defendants submit the

following:

       1.       Plaintiffs filed this lawsuit on February 16, 2019. See ECF No. 1. On April 2, 2019,

Defendants filed a motion to dismiss the complaint. See ECF No. 12. On April 15, 2019, Plaintiffs

filed an amended complaint. See ECF No. 16. Defendants’ renewed motion to dismiss is due May

10, and Plaintiffs’ memorandum in opposition to the renewed motion is due May 31. See Minute

Order (April 23, 2019). Local Rule 7(e) limits Defendants’ memorandum in support of the motion to

dismiss to 45 pages and Plaintiffs’ memorandum in opposition to 45 pages.
             Case 1:19-cv-00408-TNM Document 21 Filed 05/07/19 Page 2 of 2


        2. Good cause exists for the requested 10-page extension. Plaintiffs’ complaint raises issues

of national concern, and requires Defendants to address a range of arguments including justiciability,

standing to bring this action, and the merits of Plaintiffs’ claims. The requested page extension will

enable Defendants to brief these important issues appropriately and provide the Court with a complete

presentation that will assist the Court with its adjudication of this case.

        3.       Accordingly, Defendants respectfully request permission to file a memorandum in

support of the motion to dismiss not to exceed 55 pages in length. If this request is granted, the

parties agree Plaintiffs should receive a similar extension to file a memorandum in opposition not to

exceed 55 pages in length.



Dated: May 7, 2019                               Respectfully submitted,
                                                 JOSEPH H. HUNT
                                                 Assistant Attorney General

                                                 JAMES BURNHAM
                                                 Deputy Assistant Attorney General

                                                 JOHN R. GRIFFITHS
                                                 Director, Federal Programs Branch

                                                 ANTHONY J. COPPOLINO
                                                 Deputy Director, Federal Programs Branch

                                                 /s/ Andrew I. Warden
                                                 ANDREW I. WARDEN
                                                 Senior Trial Counsel (IN Bar No. 23840-49)

                                                 /s/ Leslie Cooper Vigen
                                                 LESLIE COOPER VIGEN
                                                 Trial Attorney (D.C. Bar No. 1019782)
                                                 United States Department of Justice
                                                 Civil Division, Federal Programs Branch
                                                 1100 L Street, NW, Room 11308
                                                 Washington, DC 20005
                                                 Tel: (202) 305-0727
                                                 Email: Leslie.Vigen@usdoj.gov

                                                 Counsel for Defendants
        Case 1:19-cv-00408-TNM Document 21-1 Filed 05/07/19 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


CENTER FOR BIOLOGICAL DIVERSITY;
DEFENDERS OF WILDLIFE; ANIMAL LEGAL
DEFENSE FUND,
                                                          Civil Action No. 1:19-cv-00408 (TNM)
                              Plaintiffs,

       v.

DONALD J. TRUMP, in his official capacity as
President of the United States of America; PATRICK
M. SHANAHAN, in his official capacity as Acting
Secretary of Defense; LIEUTENANT GENERAL
TODD T. SEMONITE, in his official capacity as
Commander and Chief of Engineers, U.S. Army Corps
of Engineers; KEVIN McALEENAN, in his official
capacity as Acting Homeland Security Secretary;
DAVID BERNHARDT, in his official capacity as
Secretary of the Interior,
                               Defendants.


                                       [Proposed] ORDER
    Upon consideration of Defendants’ Unopposed Motion for Page Extension, it is hereby

ORDERED:

       1. Defendants may file a memorandum in support of the motion to dismiss the amended

            complaint (ECF No. 16) not to exceed 55 pages in length;

       2. Plaintiffs may file a memorandum in opposition to Defendants’ motion to dismiss not

            to exceed 55 pages in length.




DATED: May ___, 2019                                _______________________________
                                                    TREVOR N. McFADDEN
                                                    United States District Judge
